Citation Nr: 1106411	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for anterior compartment 
syndrome, right leg.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2006 to May 
2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.



FINDING OF FACT

The Veteran's anterior compartment syndrome of the right leg is 
etiologically related to active service.


CONCLUSION OF LAW

Anterior compartment syndrome of the right leg was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided sufficient notice, to include notice pertaining to 
the disability-rating and effective-date elements of his claim.  
In addition, the evidence currently of record is sufficient to 
establish his entitlement to service connection for anterior 
compartment syndrome of the right leg.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  Service connection 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran filed a claim for service connection for bilateral 
anterior compartment syndrome in February 2008, approximately 
nine months after his discharge from service.

Service connection for anterior compartment syndrome of the left 
leg was granted in a rating decision in March 2010.  The RO based 
this grant upon a March 2007 consultation report, noting that the 
Veteran complained of a history of left lower leg anterior 
numbness and pain when running, and upon the findings in a 
February 2010 VA examination report in which the diagnosis was 
anterior compartment syndrome, left greater than right.

The Veteran contends that service connection for anterior 
compartment syndrome of the right leg is warranted as it is 
related to his active duty service.  Specifically, as outlined in 
his notice of disagreement, he asserts that the symptoms in his 
right leg are identical to the symptoms in his left, and he did 
not report the problems with his right leg in connection with the 
March 2007 consultation as he felt, "it was stress related to 
relieve pressure off the left leg."

The medical evidence of record satisfactorily establishes that 
the Veteran currently has the disability at issue.  During his 
February 2010 VA examination, the diagnosis was anterior 
compartment syndrome, left greater than right, with a report of 
pain with running and bilateral anterior leg pain, left greater 
than the right, in service.  

The Board finds that the Veteran is competent to state when he 
first experienced anterior compartment in the right leg and that 
the symptoms have continued since service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

On review of the evidence above, the Board has determined that 
the evidence supportive of the claim is at least in equipoise 
with that against the claim.  Accordingly, with the resolution of 
reasonable doubt in the Veteran's favor, service connection is in 
order for anterior compartment syndrome of the right leg. 


ORDER

Entitlement to service connection for anterior compartment 
syndrome of the right leg is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


